Citation Nr: 0407206	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-14 972	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for arthritis, claimed to 
be due to tick fever or Lyme disease.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran had active service from November 1940 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Service medical records are unavailable and presumed to 
have been lost in the 1973 fire at the National Personnel 
Records Center (NPRC).  Attempts to obtain other service 
medical records have been unsuccessful.

3.  Arthritic disorders, including osteoporosis and 
degenerative arthritis, were not identified until many years 
after the veteran's release from service and the competent 
medical evidence establishes that the veteran's arthritis is 
not related to tick fever or Lyme disease or any other 
incident of the veteran's military service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by service, nor 
may arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect. VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via a March 2000 RO letter; the April 2000 rating decision; 
the July 2000 statement of the case; and June 2002, December 
2002, September 2003, and December 2003 supplemental 
statements of the case.

Specifically, the veteran has been informed that service 
connection may be granted for diseases or injuries which were 
incurred in or aggravated by active service, or for certain 
chronic diseases which became manifest to a compensable 
degree within a year from service discharge if within the 
list of presumptive diseases.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, the 
RO obtained treatment records from several physicians and 
private medical treatment providers identified by the veteran 
as well from VA medical centers.  The veteran has not 
identified other treatment records or evidence which he 
requires VA's assistance in obtaining.  Furthermore, the 
veteran requested a hearing and testified in front of a 
Jackson, Mississippi RO Decision Review Officer at a hearing 
in March 2001.  Thus, the duty to assist requirement has been 
satisfied as well.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Finally, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Upon 
review of the claims folder, the Board notes that the veteran 
was supplied with letters explaining the VCAA in January 2001 
and October 2002 subsequent to his unfavorable April 2000 
rating decision.

Next, while the veteran was not provided with a VCAA letter 
prior to the initial denial as mandated in Pelegrini, the 
Board finds that the timing of the claim (1999) and initial 
rating decision (April 2000) made it infeasible to provide 
notice required by the VCAA (enacted in November 2000) prior 
to the initial RO decision.    

An attempt to obtain service clinical records for the 
veteran, in connection with his claim for service connection 
revealed that service medical records were unavailable. By a 
response provided in March 2001, the NPRC indicated that the 
veteran's records, if located in that facility in 1973, were 
presumed to have been destroyed in a fire at that facility.

In such cases, in addition to the duties imposed by the VCAA, 
VA's duty to assist is heightened and includes an obligation 
to search alternative forms of records which support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  There is also a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases where records are presumed destroyed while in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The veteran did not supply or 
identify any additional relevant records.  In the absence of 
such assistance from the veteran, no further development can 
be conducted, and even the heightened duty present in cases 
where records were destroyed by the fire at NPRC has been 
met.

The only available service record for the veteran is a report 
of separation, DD Form 214.  The report of separation 
reflects the veteran's service dates, decorations and awards, 
but does not provide information as to whether the veteran 
was treated for tick fever.  (The Board notes that Lyme 
disease was not scientifically discovered until about 1975).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Criteria.   Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, 
including arthritis, to a compensable degree within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the appellant had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the Court, lay observation is 
competent.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Background.  The veteran's initial claim was filed in August 
1999.  He reported that during military training in Louisiana 
in the spring of 1941 he became ill and was sent to a 
military hospital in Florida.  He was treated for about a 
month and returned to his unit.  He reported that beginning 
in 1970 he began having reoccurring back pain and that he now 
suffers from arthritis due to the tick bites he received in 
1941.

The veteran submitted private treatment records from 
Oktibbeha County Hospital dated from March 1997 to July 1999.  
These included notations from several doctors including the 
following:  M.L.S. Gaines, Walter W. Eckman, William G. 
Bennett,  Kermit D. Laird, and P.E. Mason.  He had been 
diagnosed with several disorders including osteoporosis and 
degenerative osteoarthritis.  These records included a 
notation in March 1998 that the veteran reported a history of 
complaints of progressive back pain for 12 to 13 years.  He 
was a 75 year old man being evaluated for lower back pain 
which had a gradual onset beginning in 1985 without any 
injury. 

In a March 2000 letter, the RO explained to the veteran what 
evidence was required to substantiate his claim.  By a rating 
in April 2000, the RO denied service connection for tick 
fever resulting in Lyme arthritis.  In making that 
determination the RO noted that there were no service medical 
records available.  In addition the private treatment records 
revealed diagnoses of degenerative joint disease (DJD) and 
arthritis.  However there was no diagnosis of Lyme arthritis.  
He was asked to submit a medical statement to support his 
claim but failed to do so.

In August 2000 the RO received a statement from Arthur L. 
Goodman, Jr., who note that he remembered that in 1941 the 
veteran while on maneuvers in Louisiana "was put in the 
hospital from infection from tic bites."  He did not 
remember for how long he was in the hospital, "but I 
remember that he did not return for duty until we returned to 
Camp Shelby, Mississippi."  In a second statement dated in 
September 2000, James W. Reed noted that the veteran was his 
chief clerk in 1941 and had some medical problems while 
training in Louisiana.  He was taken by the medics for 
treatment and "I didn't see him any more until we returned 
to Camp Blanding" in Florida.

In a January 2001 letter, the RO informed the veteran of the 
VCAA and the evidence needed to support his claim.  The 
aforementioned medical evidence and statements were 
discussed.  He was asked to submit any treatment records in 
his possession, or to provide the names of private or VA 
providers for the VA to assist him in obtaining those 
records.

In a personal hearing at the RO in March 2000 the veteran 
testified that he became sick in 1941 while training in 
Louisiana.  He was hospitalized and treated for what he was 
told was tick fever.  Afterwards he was returned to duty.  It 
was the only time he was treated for tick fever.  The DRO 
asked him if any doctor had told him that his chronic 
arthritis was caused by ticks.  He was told that the medical 
evidence submitted did not "say specifically that what you 
have is due to tick fever."  He acknowledged that it did 
not.  The doctors did not "know what I've got, other than 
they called it osteo..."  The DRO again asked him if he had 
any medical evidence or opinion to support his claim.  It was 
noted that in a January letter the RO had informed him that, 
"we would need medical evidence showing a current diagnosis 
of Lyme arthritis that is related to tick fever in service."

In March 2001, the RO received notification from NPRC that 
the veteran's records were not available.

In an April 2001 medical opinion William G. Bennett, M.D., 
his gastroenterologist, noted the veteran was being followed 
for osteoporosis and degenerative arthritis.  He stated the 
following:  "It is possible that tick bites [the veteran] 
received during his tour of active duty could have 
contributed to his arthritis."

The RO in May 2002 requested a VA medical opinion concerning 
the veteran's claim.  In response, a VA examiner reported the 
following:

A review of the records does not show any 
continuity to the arthritic complaints.  
For this to have been related there would 
need to have been documentation of 
specific arthritic problems subsequent to 
the initial infestation with Lyme 
disease, and would have been documented 
upon discharge from service as well as by 
treating physicians in the 1940s until 
now.  Arthritic problems related to Lyme 
disease could start with the process and 
would be continuum.  A review of the 
record does not show this to be the case 
but that these complaints have been of 
more recent years, and have been 
diagnosed as degenerative arthritis as 
well as degenerative disc disease, 
neither of which is related to Lyme 
disease.

The file contains extensive medical records as well as 
numerous published articles on Lyme disease.  The medical 
evidence includes the following:

A December 1999 clinical notation that this was the 
veteran's initial visit at the clinic.  He reported a 
history of osteoporosis and low back pain for 
approximately 10 years.

An April 2000 clinical diagnoses of DJD lumbar sacral 
spine; osteoporosis; lower back pain due to DJD; and SP, 
right hip fracture.  It noted that his first visit to 
the clinic was in October 1999.

An October 2000 clinical record contains a notation of 
traumatic degenerative arthritis.  He had suffered 
several falls and suffered a right hip fracture.

A clinical record dated in November 2000 reflects a 
notation of several falls, dizziness, hypertension, DJD, 
anxiety, and low back pain.  

A December 2000 clinical record includes a notation of 
lumbar sacral strain.

Medical records from Martin M. Pomphrey, Jr., M.D., 
received in March 2002, reflect treatment from December 
2000 through January 2002, and diagnoses of mild 
degenerative disc disease; osteoporosis; left hip 
fracture; bursitis; and a prosthesis for a right 
fractured hip.

None of these medical records offer an etiology opinion 
linking the veteran's current arthritic disorders to any 
incident of the veteran's military service, including tick 
fever or Lyme disease that occurred during the veteran's 
active service.

Analysis.   Following a longitudinal review of the entire 
claims folder, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for arthritis due to Lyme disease.  As noted 
above, the service medical records are not available and 
presumed lost in the 1973 fire at the NPRC.  

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 
Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

The only evidence which supports the veteran's claim is the 
April 2001 medical opinion by Dr. Bennett.  The Board finds 
that this opinion has limited probative value.  Dr. Bennett 
did not provide any reasons or bases for his opinion.  He 
merely stated that "It is possible that tick bites he 
received during his tour of active duty could have 
contributed to his arthritis."  The Board observes that the 
Court has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  In the April 2001 statement, Dr. 
Bennett did not indicate that the tick bites and fever the 
veteran experienced during his military service actually 
caused a current arthritic condition.  He only stated that it 
was possible that tick bites could have contributed to the 
veteran's arthritis.  As the Court pointed out in Sawyer v. 
Derwinski, 1 Vet. App. 130, 135 (1991), the word "possible" 
denotes improbability, without excluding the idea of 
feasibility, thereby differentiating the term from 
probability, and that 38 C.F.R. § 3.102 shows that VA 
recognizes a difference between the words "probability" and 
"possibility":

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and 
one within the range of probability as 
distinguished from pure speculation or 
remote possibility.

Sawyer, 1 Vet. App. at 135 (citing 38 C.F.R. § 3.102, 
emphasis added by Court).

The RO requested a medical opinion as to any relationship 
between the veteran's alleged tick bites, or Lyme disease in 
service, and his current arthritic conditions.  In May 2002, 
a VA physician reviewed the veteran's claims folder, noting 
that a review of the records did not show any continuity to 
the arthritic complaints.  He opined that for this to have 
been related there would need to have been documentation of 
specific arthritic problems subsequent to the initial 
infestation with Lyme disease.  A review of the record did 
not show this to be the case but the veteran's complaints 
were of more recent years, and had been diagnosed as 
degenerative arthritis as well as degenerative disc disease, 
neither of which is related to Lyme disease.

The Board finds the VA expert medical opinion to have great 
evidentiary weight. The VA physician is competent to render a 
medical opinion as to whether the veteran's alleged tick 
fever, or Lyme disease in service, could have caused his 
chronic arthritic condition.   See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The physician reviewed the veteran's 
medical records and claims folder, and therefore the opinion 
was rendered with knowledge of the specific facts of the 
veteran's case.  He also provided reasons and bases for the 
conclusion and pointed to the evidence, which supported the 
conclusion.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

There is no medical evidence of record which shows that 
arthritis was present until many years after the veteran's 
release from service or that the arthritis is related to any 
incident of such service.  The service medical records are 
regrettably not available, however the records reveal the 
veteran's first complaints related to arthritis did not occur 
until the mid 1980s or about 40 years after service.  There 
is no medical evidence of record which associates the 
veteran's arthritis to any incident of his military service.  
For reasons stated above, the Board finds that the medical 
opinion of the VA physician provides the most probative 
evidence as to the possibility of a relationship between the 
veteran's arthritis and the tick fever or Lyme disease that 
he experienced during such service during 1941.

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a layperson, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  In addition, the Board has considered the two 
statements submitted in support of the claim.  They support 
his account that he was hospitalized in 1941 for tick fever 
or Lyme disease.  However, neither statement supports the 
veteran's claim that he has arthritis as a result of the tick 
fever or Lyme disease.  Moreover, the individuals who 
provided the statements are laypersons and, as such, are not 
competent to render opinions on an issue requiring 
specialized medical knowledge, such as the etiology of the 
veteran's arthritis.  Therefore, the Board finds that the 
veteran's statements as well as the statements from the two 
individuals who served with him in 1941, no matter how 
sincere, cannot be utilized in lieu of competent medical 
evidence to establish that arthritis was present during 
service or shortly thereafter, or to establish a medical 
nexus between the in-service tick fever or Lyme disease and 
the arthritis which was first manifested more than 40 
thereafter.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for 
arthritis due to Lyme disease is denied.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for arthritis secondary to tick fever or 
Lyme disease is denied.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



